      Case 2:18-cv-01647-WBS-EFB Document 52 Filed 04/15/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT

              EASTERN DISTRICT OF CALIFORNIA - SACRAMENTO DIVISION



VICKI BLAKELY, STEVEN LAWSON,                        CASE NO. 2:18-cv-01647-WBS-EFB
CHRISTY MITCHELL, LESLIE
WILLIAMS, JAMES ROLLAND,                             CLASS ACTION
JAYNELLIS SALINAS, KATHLEEN
JONES, ANNIE BLUITT, SAMUEL
CARTER, & KEVIN GREIF, on, behalf, of,               OEDER DISMISSING WITH PREJUDICE
themselves, and, all, others, similarly, situated,   CLAIMS OF PLAINTIFFS KEVIN GREIF
                                                     AND STEVEN LAWSON
                 Plaintiff,

        vs.                                          Complaint Filed: June 6, 2018
                                                     Answer Filed: November 18, 2019
SANTANDER CONSUMER USA INC.,

                 Defendant.                          Hon. William B. Shubb




       This matter is before the Court on the joint stipulation of Plaintiffs, Kevin Grief and

Steven Lawson, and Defendant Santander Consumer USA Inc. (“SC”) to dismiss with prejudice

Plaintiff Kevin Grief’s and Plaintiff Steven Lawson’s individual claims against SC and to
dismiss any claims that Kevin Grief and Steven Lawson asserts on behalf of absent putative class

members without prejudice.       Having considered the Parties’ Stipulation of Dismissal with

Prejudice, and good cause appearing, the Court hereby orders as follows:

   1. Plaintiff Kevin Grief’s individual claims against SC are dismissed with prejudice.

   2. Plaintiff Steven Lawson’s individual claims against SC are dismissed with prejudice.

   3. Any claims that Kevin Grief and Steven Lawson asserts on behalf of absent putative class

       members in this action are dismissed without prejudice.
       ////



                                                1
                                              ORDER
     Case 2:18-cv-01647-WBS-EFB Document 52 Filed 04/15/20 Page 2 of 2




   4. Each party will bear its own attorneys’ fees and costs associated with this case.

IT IS SO ORDERED.



Dated: April 14, 2020




                                                             CASE NO. 2:18-cv-01647-WBS-EFB
                                            ORDER
